Exhibit 10.1
[cedarrapidslogo.jpg]
 
CHANGE IN TERMS AGREEMENT
 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$1,906,781.18
07-11-2011
09-09-2011
1089922418
410 / 4
MACC PE00
755
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
 
Borrower:
 
MACC PRIVATE EQUITIES INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
 
 
Lender:
 
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1ST AVENUE NE STE 100
CEDAR RAPIDS, IA 52401
 

 

Principal Amount:  $1,906,781.18 Date of Agreement:  July 11, 2011

 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated 8/14/2009 in the
amount of $4,814,022.34 with an original maturity date of 3/31/2010 and amended
on 3/31/2010, 8/16/2010 and 1/10/2011.
 
DESCRIPTION OF CHANGE IN TERMS.  The maturity date is being extended from
7/11/2011 to 9/09/2011.
 
The verbiage under the heading “Payment” in the original Promissory Note and
Change in Terms Agreements is hereby deleted in its’ entirety and replaced with
the verbiage under the heading “Payment” below.
 
The verbiage under the heading “Exit Fee” in Section 3 of the Fifth Amendment to
Business Loan Agreement is hereby deleted in its’ entirety and replaced the
verbiage under the heading “Exit Fee” below.
 
Exit Fee.  A fee of $50,000.00 will be due from Borrower to Lender upon final
payoff of the Note.
 
PAYMENT.  Borrower will pay this loan in one principal payment of $1,906,781.18
plus interest on September 9, 2011.  This payment due on September 9, 2011, will
be for all principal and all accrued interest not yet paid.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning July 31, 2011, with all subsequent interest
payments to be due on the last day of each month after that.
 
VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the Wall
Street Journal Prime as published in The Wall Street Journal (the “Index”).  The
Index is not necessarily the lowest rate charged by Lender on its loans.  If the
Index becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower’s request.  The interest rate change will not
occur more often than each day.  Borrower understands that Lender may make loans
based on other rates as well.  The Index currently is 3.250% per
annum.  Interest on the unpaid principal balance of this loan will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
2.000 percentage points over the Index, adjusted if necessary for any minimum
and maximum rate limitations described below, resulting in an initial rate of
6.000% per annum based on a year of 360 days.  NOTICE: Under no circumstances
will the interest rate on this loan be less than 6.000% per annum or more than
(except for any higher default rate shown below) the lesser of 21.000% per annum
or the maximum rate allowed by applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.
 
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender’s right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.
 